Title: From George Washington to Catharine Littlefield Greene Miller, 15 December 1780
From: Washington, George
To: Miller, Catharine Littlefield Greene


                        
                            Dr Madam
                            New Windsor 15th Decr 80
                        
                        I have the pleasure to inclose you a letter from Genl Greene which came under cover to me. I fear you will
                            find it of old date, as the one accompanying it was of Novr the 19th—since which I have not heard from him.
                        If you will entrust your letters to my care, they shall have the same attention paid to them as my own,
                            & forwarded with equal dispatch to the Genl.
                        Mrs Washington who is just arrived at these my Qrs joins me in most cordial wishes for your every felicity;
                            & regrets the want of your Company—remember us to my namesake—Nat—I suppose can handle a Musket. With every
                            sentimt of esteem & regd I am Dr Madm Yr Most Obedt Ser.
                        
                            Go: W——n.
                        
                    